Title: General Orders, 8 January 1783
From: Washington, George
To: 


                        
                            
                            Head Quarters Newburgh Wednesday January 8th 1783
                            Parole Devonshire
                            Countersigns Elizabeth, Frankfort
                        
                        For the day tomorrow Major Gibbs.
                        For duty tomorrow the 2d Hampshire regiment.
                        By the United States in Congress assembled
                        December 31st 1782
                        Resolved That the resolutions of the 7th of August last, so far as relates to the Lines of Newhampshire,
                            Rhode Island, & New Jersey be suspended ‘till the first day of March next. And also to the Pennsylvania Line, so
                            far as to retain in service only the officers necessary to the compleating of three Regiments.
                        Resolved That Brigadier General Hand be, and he is hereby continued in the Office of Adjutant General.
                        The Quarter Master General having reported that the soldiers are daily cutting wood in the neighbourhood of
                            Camp, transporting it to New Windsor on hand sleds and selling it to the Inhabitants, The Commander in chief strictly
                            prohibits such practices in future.
                        The regimental paymasters will apply to the Assistt Clothier General at Newburgh for a proportion of the
                            thread which has just arrived.
                        The Court martial whereof Colonel Greaton is president will assemble at his quarters tomorrow morning ten
                            o’clock.
                    